          Case 2:18-cv-00262-TSZ Document 118 Filed 09/15/20 Page 1 of 10




 1                                                        HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8
     DEVITTA BRISCOE, individually, and as
 9   executor of the Estate of Che Andre Taylor;
     JOYCE DORSEY, individually; CHE ANDRE
10   TAYLOR, JR., individually; and SARAH            NO. 2:18-cv-00262-TSZ
     SETTLES on behalf of her minor child,
11   CHE’LYNN MARIE TAYLOR, and                      DEFENDANTS’ MOTION FOR
     DEMEKA GREEN for the Estate of Brenda           RECONSIDERATION
12   Taylor,
                                                     Noted for Consideration:
13                                Plaintiffs,        September 15, 2020

14   v.

15   CITY OF SEATTLE; MICHAEL
     SPAULDING and “JANE DOE”
16   SPAULDING, and their marital community
     composed thereof; SCOTT MILLER and
17   “JANE DOE” MILLER, and their marital
     community composed thereof; TIMOTHY
18   BARNES and “JANE DOE” BARNES, and
     their marital community composed thereof; and
19   AUDI ACUESTA and “JANE DOE”
     ACUESTA, and their marital community
20   composed thereof,

21                                Defendants.


     DEFENDANTS’ MOTION FOR
     RECONSIDERATION - 1                                CHRISTIE LAW GROUP, PLLC
     (2:18-cv-00262-TSZ)                               2100 WESTLAKE AVENUE N., SUITE 206
                                                              SEATTLE, WA 98109
                                                                 206-957-9669
              Case 2:18-cv-00262-TSZ Document 118 Filed 09/15/20 Page 2 of 10




 1           Under Fed. R. Civ. P. 59(e) and Local Civil Rule 7(h), Defendants Michael Spaulding and

 2   Scott Miller (“Defendants”) respectfully request this Court reconsider its Order denying summary

 3   judgment with respect to Plaintiffs’ false arrest claims. (Dkt. #117.) Given Officer Miller’s

 4   uncontroverted testimony that he witnessed Mr. Taylor commit a felony, probable cause did not

 5   go “stale.”

 6                              I.   UNDISPUTED MATERIAL FACTS

 7           On February 21, 2016, Seattle Police Officers Scott Miller and Michael Spaulding were

 8   working in plain clothes in an unmarked police car, doing undercover surveillance on a known

 9   drug house at NE 85th Street and 21st Avenue in Seattle. (Dkt. #117, p. 3.) At approximately 1540

10   hours, Officers Spaulding and Miller observed a black Dodge Magnum pull up and park in front

11   of the house they were surveilling. (Id., pp. 3-4.) Both Officer Miller and Officer Spaulding

12   recognized Taylor, with Officer Spaulding exclaiming, “that’s Che.” (Id., p. 4.) Both officers

13   recognized Mr. Taylor and knew he was recently released from prison and was now dealing

14   narcotics. (Id.; Spaulding Inquest, 1006:2-1007:15; Spaulding Decl., Ex. A, p. 4.) When Mr.

15   Taylor exited his vehicle, Officer Miller observed a black handgun in a holster on Mr. Taylor’s

16   right hip. (Dkt. #117, p. 4.) Officer Miller told Officer Spaulding that Che Taylor had a Glock on

17   his right hip. (Id.)

18           At 1540 hours, Officer Miller ran a check and confirmed that Mr. Taylor was a convicted

19   felon and considered an “armed career criminal.” (Dkt. #117, p. 4.) At 1615 hours, Officers

20   Spaulding and Miller advised Officers Barnes and Acuesta that Mr. Taylor was in a white vehicle

21   and requested they move in to assist in making the arrest. (Id., pp. 4-5.) Mr. Taylor was shot

       DEFENDANTS’ MOTION FOR
       RECONSIDERATION - 2                                      CHRISTIE LAW GROUP, PLLC
       (2:18-cv-00262-TSZ)                                     2100 WESTLAKE AVENUE N., SUITE 206
                                                                      SEATTLE, WA 98109
                                                                         206-957-9669
             Case 2:18-cv-00262-TSZ Document 118 Filed 09/15/20 Page 3 of 10




 1   during the officers’ attempted arrest. (Id., p. 6.) It is undisputed that a black handgun was located

 2   underneath the passenger seat of the White Ford Taurus soon after the shooting. (Id., p. 9.) While

 3   the Court observed that eye-witness Mr. Papageorge told investigators he did see Mr. Taylor in

 4   possession of a gun earlier that day, Mr. Papageorge did not deny or dispute that Mr. Taylor had a

 5   gun on him when Officer Miller observed it. (Id., p. 10.)

 6                              II.    ARGUMENT AND AUTHORITIES

 7          Defendants recognize that motions to reconsider are disfavored. “Indeed, a motion for

 8   reconsideration should not be granted, absent highly unusual circumstances, unless the district

 9   court is presented with newly discovered evidence, committed clear error, or if there is an

10   intervening change in the controlling law.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877,

11   890 (9th Cir.2000) (quoting 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir.1999))

12   (internal quotation marks omitted). However, reconsideration is warranted, because the Court’s

13   denial of summary judgment on Plaintiffs’ false arrest claims is clear error.

14      A. Probable Cause to Arrest Mr. Taylor Was Not “Stale.”

15          In its Order on summary judgment, this Court acknowledged that there is no dispute that

16   Mr. Taylor was a convicted felon and that Officer Miller observed Mr. Taylor in possession of a

17   gun approximately thirty minutes prior to the attempted arrest of Mr. Taylor. (Dkt. #117, pp. 15-

18   16.) But, the Court reasoned that probable cause had gone “stale” in the time between Officer

19   Miller’s observation and the arrest. (Id.)

20          The Court’s ruling presumes that an officer’s observation of a suspect committing a felony

21   crime must be acted upon immediately, or at least within 30 to 35 minutes of that observation, or

       DEFENDANTS’ MOTION FOR
       RECONSIDERATION - 3                                        CHRISTIE LAW GROUP, PLLC
       (2:18-cv-00262-TSZ)                                       2100 WESTLAKE AVENUE N., SUITE 206
                                                                        SEATTLE, WA 98109
                                                                           206-957-9669
             Case 2:18-cv-00262-TSZ Document 118 Filed 09/15/20 Page 4 of 10




 1   probable cause to arrest will be lost. However, that is contrary to well-settled law. Under

 2   Washington law, “[a] police officer having probable cause to believe that a person has committed

 3   or is committing a felony shall have the authority to arrest the person without a warrant.” RCW

 4   10.31.100. Federal law is in accord. Probable cause exists when in the totality of the circumstances

 5   within an officer’s knowledge would cause a reasonably prudent person to believe that a crime has

 6   been, or is being committed. Lassiter v. City of Bremerton, 556 F.3d 1049, 1053 (9th Cir. 2009)

 7   (emphasis added). Additionally, an officer is not generally required to continue investigating once

 8   he or she has probable cause to arrest. Ewing v. City of Stockton, 588 F.3d 1218, 1227 (9th Cir.

 9   2009). The law recognizes that a warrantless arrest is permitted when an officer has information

10   that a crime has been committed. So, even if Mr. Taylor was not in possession of the gun at the

11   time the officers moved in to arrest him, it is undisputed that he was observed in possession of a

12   gun 30 minutes prior and that he was a felon. Those undisputed facts gave the officers probable

13   cause that Mr. Taylor had committed a crime, regardless of whether he was continuing to commit

14   the crime when they attempted to apprehend him.

15          In its Order, the Court cites to United States v. Brinklow, 560 F.2d 1003 (10th Cir. 1977),

16   a case involving issuance of a search warrant, for the proposition that probable cause went “stale.”

17   (Dkt. #117, p. 16.) The Court relied on the following holding from Brinklow: “Probable cause

18   ceases to exist when it is no longer reasonable to presume that items, once located on the premises

19   [or the person], are still there.” Id., citing Brinklow, 560 F.2d at 1005. In Brinklow, the officer

20   had information from a conversation with an accomplice that the suspect had bomb making

21   materials in his motor home. The officer surveilled the motor home for a number of months, then

       DEFENDANTS’ MOTION FOR
       RECONSIDERATION - 4                                        CHRISTIE LAW GROUP, PLLC
       (2:18-cv-00262-TSZ)                                       2100 WESTLAKE AVENUE N., SUITE 206
                                                                        SEATTLE, WA 98109
                                                                           206-957-9669
             Case 2:18-cv-00262-TSZ Document 118 Filed 09/15/20 Page 5 of 10




 1   applied for a warrant. The court framed the issue as follows, “[t]he substantive question is whether

 2   probable cause existed at the time the warrant issued to believe that the items were still located at

 3   the home.” Brinklow, 560 F.2d at 1005. Brinklow addressed a motion to suppress in which the

 4   criminal defendant argued that there was no basis to believe the contraband was still in the trailer,

 5   given an eleven month gap in time between receipt of the information and the issuance of the

 6   warrant. Id. That is a completely different situation than the instant one, where Officer Miller saw

 7   Mr. Taylor commit the crime. Nevertheless, the Brinklow court determined that the time gap

 8   of eleven months did not defeat probable cause for the warrant to issue, and it denied the motion

 9   to suppress. In denying the motion to suppress, the court observed:

10          The affidavit need not contain information providing certainty that the objects
            sought will be found in the search. The issue is not whether there were other places
11          to which the articles might have been removed, but rather whether the facts and
            circumstances taken as a whole gave the magistrate probable cause to believe that
12          the desired items would be found in the search. It is our determination that they did.

13   Brinklow, 560 F.2d at 1006 (internal cites omitted).

14          Even though Officer Miller personally witnessed Mr. Taylor commit a felony crime in his

15   presence, this Court held that probable cause to arrest Mr. Taylor had gone stale, because of the

16   lapse in time between Officer Miller’s observation of the gun and the arrest. However, Brinklow

17   does not stand for such a proposition. Given the fact that a span of eleven months passed between

18   the time bomb materials were reportedly seen in the residence in Brinklow and the time the officers

19   obtained a warrant, it cannot be said that a 30 to 35-minute time gap between Officer Miller seeing

20   Mr. Taylor commit a felony and the attempted arrest rendered probable cause for that arrest “stale.”

21   Where an officer sees a person commit a crime, a 30 to 35-minute time gap does not defeat

       DEFENDANTS’ MOTION FOR
       RECONSIDERATION - 5                                        CHRISTIE LAW GROUP, PLLC
       (2:18-cv-00262-TSZ)                                       2100 WESTLAKE AVENUE N., SUITE 206
                                                                        SEATTLE, WA 98109
                                                                           206-957-9669
             Case 2:18-cv-00262-TSZ Document 118 Filed 09/15/20 Page 6 of 10




 1   probable cause to arrest. Were that the case, no officer could arrest a person for committing a

 2   crime in the officer’s presence unless the officer is able to effect that arrest in under 35 minutes.

 3   That is not the law. Once Officer Miller saw Mr. Taylor commit the crime, he had probable cause

 4   to arrest. See, e.g., State v. White, 76 Wn. App. 801, 804-05, 888 P.2d 169 (1995) (where one

 5   officer observed suspect engage in drug deal, fellow officer had probable cause to arrest suspect

 6   in bathroom stall of restaurant). That probable cause did not expire simply because Mr. Taylor

 7   went into a house, where he could have removed the gun from his possession, in the interval

 8   between the crime and the arrest. It is undisputed that Mr. Taylor committed a felony in Officer

 9   Miller’s presence, which provided probable cause to arrest, regardless of the passage of at most 35

10   minutes. The Court should reconsider its ruling and dismiss all false arrest claims.

11      B. Officers Spaulding and Miller are Entitled to Qualified Immunity for the Arrest.

12          In denying Defendants’ motion for qualified immunity on the false arrest claim, the Court

13   held it was satisfied that, at the time Officers Miller and Spaulding took steps to arrest Mr. Taylor,

14   the “clearly established” law required them, in light of the intervening circumstances, to confirm

15   their original basis for probable cause.” (Dkt. #117 at 22.) The Court went on to hold that it could

16   not determine as a matter of law whether Mr. Taylor was in possession of a gun. (Id.) Respectfully,

17   however, the Court failed to determine whether, given Officer Miller’s undisputed testimony that

18   he observed Mr. Taylor in possession of a gun just 35 minutes prior to the arrest, every reasonable

19   officer in his possession would have known he or she needed fresher or more evidence in order to

20   establish probable cause.

21          When analyzing the second prong of qualified immunity, the clearly established law must

       DEFENDANTS’ MOTION FOR
       RECONSIDERATION - 6                                         CHRISTIE LAW GROUP, PLLC
       (2:18-cv-00262-TSZ)                                        2100 WESTLAKE AVENUE N., SUITE 206
                                                                         SEATTLE, WA 98109
                                                                            206-957-9669
             Case 2:18-cv-00262-TSZ Document 118 Filed 09/15/20 Page 7 of 10




 1   be “particularized” to the facts of the case. White v. Pauly, 580 U.S. ___, 137 S. Ct. 548, 552

 2   (2017). A right is clearly established if the contours of the right are sufficiently clear that every

 3   reasonable officer would understand that what he is doing violates that right. Ashcroft v. al-Kidd,

 4   131 S. Ct. 2074, 2083 (2011). As the Kisela Court observed, “[s]pecificity is especially important

 5   in the Fourth Amendment context, where the Court has recognized that it is sometimes difficult

 6   for an officer to determine how the relevant legal doctrine…will apply to the factual situation the

 7   officer confronts.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018).

 8          Even if the Court insists there is an issue of fact on the existence of probable cause, the

 9   officers are still entitled to qualified immunity. Neither the Plaintiffs nor the Court identified any

10   factually similar legal precedent that would have told the officers they could not arrest Mr. Taylor,

11   even though Officer Miller personally observed him commit a felony just 30 to 35 minutes prior.

12   Absent such precedent, the officers are entitled to qualified immunity. By denying qualified

13   immunity, this Court has impliedly held that every reasonable officer would have known they

14   could not arrest Mr. Taylor, despite having witnessed him commit a felony within 35 minutes of

15   the arrest. Given RCW 10.31.100, the Brinklow opinion, and the litany of case law that permits a

16   warrantless arrest if an officer has knowledge that a crime has been committed, such a holding is

17   untenable and clearly erroneous.

18                                         III.    CONCLUSION

19          Given the undisputed facts surrounding the arrest and the applicable case law, the Court

20   should reconsider its ruling and dismiss all false arrest claims with prejudice as a matter of law.

21   ///

       DEFENDANTS’ MOTION FOR
       RECONSIDERATION - 7                                         CHRISTIE LAW GROUP, PLLC
       (2:18-cv-00262-TSZ)                                        2100 WESTLAKE AVENUE N., SUITE 206
                                                                         SEATTLE, WA 98109
                                                                            206-957-9669
         Case 2:18-cv-00262-TSZ Document 118 Filed 09/15/20 Page 8 of 10




 1       DATED this 15th day of September, 2020.

 2                                         CHRISTIE LAW GROUP, PLLC

 3                                         By        /s/ Thomas P. Miller
                                                THOMAS P. MILLER, WSBA #34473
 4                                              2100 Westlake Avenue N., Suite 206
                                                Seattle, WA 98109
 5                                              Phone: 206-957-9669
                                                Email: tom@christielawgroup.com
 6                                              Attorney for Defendants

 7
                                           PETER S. HOLMES
 8                                         Seattle City Attorney

 9                                         By        /s/ Ghazal Sharifi
                                                GHAZAL SHARIFI, WSBA #47750
10                                              SUSAN PARK, WSBA #53857
                                                Assistant City Attorneys
11                                              701 Fifth Avenue, Suite 2050
                                                Seattle, WA 98104-7095
12                                              Email: Ghazal.Sharifi@seattle.gov
                                                Email: Susan.Park@seattle.gov
13                                              Attorneys for Defendants

14

15

16

17

18

19

20

21

     DEFENDANTS’ MOTION FOR
     RECONSIDERATION - 8                                 CHRISTIE LAW GROUP, PLLC
     (2:18-cv-00262-TSZ)                                2100 WESTLAKE AVENUE N., SUITE 206
                                                               SEATTLE, WA 98109
                                                                  206-957-9669
             Case 2:18-cv-00262-TSZ Document 118 Filed 09/15/20 Page 9 of 10




 1                                        CERTIFICATE OF SERVICE

 2           I hereby certify that on the 15th day of September, 2020, I electronically filed the foregoing
     with the Clerk of the Court using the CM/ECF system when will send notification of such filing
 3   to the following:

 4                                     Jesse Valdez, WSBA #35378
                                       VALDEZ LEHMAN, PLLC
 5                                      14205 SE 36th St., Suite 100
                                           Bellevue, WA 98006
 6                                         Phone: 425-458-4415
                                      Email: jesse@valdezlehman.com
 7                                         Attorney for Plaintiffs
                                                 Via Email
 8
                                Shakespear N. Feyissa, WSBA #33747
 9                           LAW OFFICES OF SHAKESPEAR N. FEYISSA
                                   1001 Fourth Avenue, Suite 3200
10                                     Seattle, WA 98154-1003
                                         Phone: 206-292-1246
11                              Email: shakespear@shakespearlaw.com
                                         Attorney for Plaintiffs
12                                             Via Email

13                                     James Bible, WSBA #33985
                                      JAMES BIBLE LAW GROUP
14                                     14205 SE 36th St., Suite 100
                                        Bellevue, WA 98006-1553
15                                         Phone: 425-748-4585
                                     Email: james@biblelawgroup.com
16                                         Attorney for Plaintiffs
                                                 Via Email
17
                                      Ghazal Sharifi, WSBA #47750
18                                     Susan E. Park, WSBA #53857
                                 SEATTLE CITY ATTORNEY’S OFFICE
19                                     701 Fifth Avenue, Suite 2050
                                         Seattle, WA 98104-7097
20                                         Phone: 206-223-7808
                         Email: ghazal.sharifi@seattle.gov; susan.park@seattle.gov
21                                       Attorneys for Defendants


       DEFENDANTS’ MOTION FOR
       RECONSIDERATION - 9                                         CHRISTIE LAW GROUP, PLLC
       (2:18-cv-00262-TSZ)                                        2100 WESTLAKE AVENUE N., SUITE 206
                                                                         SEATTLE, WA 98109
                                                                            206-957-9669
         Case 2:18-cv-00262-TSZ Document 118 Filed 09/15/20 Page 10 of 10




 1                                    CHRISTIE LAW GROUP, PLLC

 2                                    By        /s/ Thomas P. Miller
                                           THOMAS P. MILLER, WSBA #34473
 3                                         2100 Westlake Avenue N., Suite 206
                                           Seattle, WA 98109
 4                                         Phone: 206-957-9669
                                           Email: tom@christielawgroup.com
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     DEFENDANTS’ MOTION FOR
     RECONSIDERATION - 10                           CHRISTIE LAW GROUP, PLLC
     (2:18-cv-00262-TSZ)                           2100 WESTLAKE AVENUE N., SUITE 206
                                                          SEATTLE, WA 98109
                                                             206-957-9669
